McCORMICK, Circuit Judge
(dissenting). I cannot concur in the decision of this case. I do not find in the record any evidence that the purported grantor in the deed offered as an ancient instrument was the heir, or one of the heirs, to whom the land was granted by the state, or that he held under them, or in any other manner had a right of ownership in the certificates which the instrument offered purports to convey. Such evidence is a fundamental requisite in showing proper-custody of the instrument offered.